Citation Nr: 9924959	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-05 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death, to include as a result of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 until 
December 1971.  He died in September 1985.  The appellant is 
the widow of the veteran.

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1997 of the Louisville, Kentucky 
Regional Office (RO) which declined to reopen a claim for 
service connection for the cause of the veteran's death. 

Service connection for the cause of the veteran's death was 
initially denied in a rating decision of the agency of 
original jurisdiction dated in September 1988.  The appellant 
perfected an appeal to this action, but withdrew her appeal 
in a signed statement dated in May 1989.  


REMAND

The record reflects that the RO's analysis with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death was based on law in effect prior to 
Hodge v. West, 155 F.3rd 1356, 1363 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the issue 
of whether new and material evidence has 
been received to reopen the claim for 
service connection for the cause of the 
veteran's death in light of the holding 
set forth in Hodge, Elkins, and Winters.

2.  If any benefit sought on appeal is 
not granted to the satisfaction of the 
appellant, a supplemental statement of 
the case should be issued to the 
appellant and her representative and they 
should be provided with the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant unless she is otherwise 
notified.  By this REMAND the Board intimates no opinion as 
to the final outcome warranted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).



